Title: To Alexander Hamilton from Benjamin Lincoln, 27 August 1794
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston, August 27, 1794. “I called a few days since for the settlement of a number of Bonds a collection of the money due on which had been suspended as the duties arose on goods which afterwards were exported. Many of the people come and say that they have not yet received their certificates of the landing of the Goods in a foreign port the reason of which arises from the detention the vessels have experienced in France that they are now liberated and will probably be at home in a very short time. Will their late detention in a foreign port justify a farther delay in collecting the money due on the bonds?”
